{¶ 56} I respectfully dissent. The majority determined that a final,  appealable order exists and, therefore, this court has jurisdiction to decide this appeal. As I find that the judgment entry from which Appellant appeals is not a final, appealable order, I would dismiss the appeal.
 {¶ 57} Particularly, I must address the validity of the trial court's  Civ.R. 54(B) certification of its June 14, 2001 judgment entry. Initially, it should be noted that the mere presence of Civ.R. 54(B) language will not transform a nonfinal judgment into a final and appealable order. See Chef Italiano Corp. v. Kent State Univ. (1989),44 Ohio St.3d 86, 89. Therefore, when analyzing whether an order, which has been granted Civ.R. 54(B) certification, is final and appealable, an appellate court must determine: (1) whether the order is final pursuant to R.C. 2505.02; and (2) whether the trial court appropriately determined that "there is no just reason for delay." Wisintainer v. Elcen PowerStrut Co. (1993), 67 Ohio St.3d 352, 354. A trial court's determination is appropriate if it finds that an interlocutory appeal furthers the interests of sound judicial administration. Id. at 352, paragraph one of the syllabus. Moreover, the trial court's decision must advance judicial economy at the trial level. Id. at 355.
 {¶ 58} In this case, the trial court's determination that "there is  no just cause for delay" was not appropriate since its decision does not advance judicial economy. Specifically, the majority stated that judicial economy would be better served if all of Appellant's claims were tried in a single action. It supports its contention by noting that it is more important to avoid piecemeal trials, rather than piecemeal appeals. See id. Notwithstanding that fact, "[t]he prompt and orderly disposal of litigation is an object much to be desired" in our system of jurisprudence. *Page 318 
See Ohio Historical Society v. State Emp. Relations Bd. (1990),48 Ohio St.3d 45, 48, citing Squire v. Guardian Trust Co. (1946),147 Ohio St. 1, 5. Accordingly, the certification of the judgment entry does not further this objective. Specifically, either party may appeal our decision to the Ohio State Supreme Court, thereby continuing to tie the trial court's hands, as it would be unable to proceed until all of the appeals have run. Additionally, this certainly does not promote judicial economy. Finally, the mere fact that these claims may be disjointed does not reflexively hinder judicial economy. SeeWisintainer, 67 Ohio St.3d at 354. Thus, the trial court's certification was inappropriate and the June 14, 2001 order is not final or appealable. See id.
 {¶ 59} Accordingly, I would dismiss the appeal as this court lacks jurisdiction to hear the appeal.